



Exhibit 10.1




CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of July 27, 2016, by
and between POWER INTEGRATIONS, INC., a Delaware corporation (“Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
CREDIT TERMS


SECTION 1.1.    LINE OF CREDIT.


(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including July 26, 2019, in an aggregate principal amount not to exceed at any
time outstanding Seventy-Five Million Dollars ($75,000,000) (“Line of Credit”),
the proceeds of which shall be used to (i) refinance all indebtedness
outstanding under that certain Credit Agreement, dated as of July 5, 2012 (as
amended, restated, supplemented and/or modified from time to time, the “Existing
Credit Agreement”), among Borrower, the lenders from time to time party thereto
and Bank, as administrative agent on behalf of such lenders, and (ii) for
Borrower’s general corporate purposes, including, but not limited to, stock
buybacks and acquisitions. Borrower's obligation to repay advances under the
Line of Credit shall be evidenced by a promissory note dated as of the date
hereof, as modified from time to time (the “Line of Credit Note”), all terms of
which are incorporated herein by this reference.


(b)    Letter of Credit Subfeature. As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby and/or sight commercial letters of credit for the
account of Borrower (each, a “Letter of Credit” and collectively, “Letters of
Credit”); provided that the aggregate undrawn amount of all outstanding Letters
of Credit shall not at any time exceed Twenty Million Dollars ($20,000,000). The
form and substance of each Letter of Credit shall be subject to approval by
Bank, in its sole discretion. No Letter of Credit shall have an expiration date
subsequent to the maturity date of the Line of Credit. The undrawn amount of all
Letters of Credit shall be reserved under the Line of Credit and shall not be
available for borrowings thereunder. Each Letter of Credit shall be issued for a
term not to exceed Three Hundred Sixty-Five (365) days, as designated by
Borrower; provided that no Letter of Credit shall be issued with, nor shall Bank
be required to renew or (if applicable) allow automatic renewal of any Letter of
Credit so that it will have, an expiration date that is subsequent to the
maturity date of the Line of Credit (with any such Letter of Credit with an
expiration date subsequent to the maturity of the Line of Credit being referred
to herein as an “Extended Date Letter of Credit”) unless Borrower, immediately
upon demand by Bank at any time, and in any case not less than ninety (90) days
prior to the maturity date of the Line of Credit, provides Bank with cash
collateral (which may be in addition to or, if agreed by Bank, may be a
replacement for, such other collateral that may have been granted by Borrower to
Bank, pursuant to this Agreement or otherwise), consisting of a deposit account
maintained by Borrower with Bank in an amount that is not less than one hundred
five percent (105%) of the undrawn amount of such Extended Date Letter of
Credit, as evidenced by and subject to such security agreements and other
documents as Bank shall reasonably require, all in form and


-1-

--------------------------------------------------------------------------------





substance satisfactory to Bank; and provided further that in no event shall any
Extended Date Letter of Credit have a then current expiration date more than
three hundred sixty-five (365) days beyond the maturity date of the Line of
Credit.


(c)    Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided that the
total outstanding borrowings under the Line of Credit shall not at any time
exceed the maximum principal amount available thereunder, as set forth herein.


(d)    Authorization by Borrower. Borrower hereby authorizes Bank: (i) to deduct
automatically all principal, interest or fees when due hereunder or under any
note from any account of Borrower maintained with Bank; and (ii) if and to the
extent any payment of principal, interest or fees under this Agreement or any
note is not made when due to deduct any such amount from any or all of the
accounts of Borrower maintained with Bank. Bank agrees to provide written notice
to Borrower of any automatic deduction made pursuant to this Section 1.1(d)
showing in reasonable detail the amounts of such deduction.


SECTION 1.2.    INTEREST/FEES.


(a)    Interest. The outstanding principal balance of each credit subject hereto
shall bear interest at the rate of interest set forth in each promissory note or
other instrument or document executed in connection therewith.


(b)    Computation and Payment. Interest shall be computed on the basis set
forth in each promissory note or other instrument or document required hereby.
Interest shall be payable at the times and place set forth in each promissory
note or other instrument or document required hereby.


(c)    Unused Fee. Borrower shall pay to Bank a fee equal to one-quarter of one
percent (0.25%) per annum (computed on the basis of a 360-day year, actual days
elapsed) on the amount by which Twenty-Eight Million Eight Hundred Thousand
Dollars ($28,800,000) (the “Required Minimum Balance”) exceeds the sum of (i)
Borrower’s average daily deposit balances at Bank plus (ii) the average daily
outstanding amount under the Line of Credit, which fee shall be calculated on a
quarterly basis by Bank and shall be due and payable by Borrower in arrears on
the 10th day after each fiscal quarter end, commencing on October 10, 2016;
provided that Borrower shall not owe any fee under this Section 1.2(c) for any
fiscal quarter that Borrower maintains an average daily deposit balance with
Bank equal to or in excess of the Required Minimum Balance for such fiscal
quarter.


(d)    Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the
issuance of each Letter of Credit equal to one and one-quarter percent (1.25%)
per annum (computed on the basis of a 360-day year, actual days elapsed) of the
face amount thereof, and (ii) fees upon the payment or negotiation of each
drawing under any Letter of Credit and fees upon the occurrence of any other
activity with respect to any Letter of Credit (including without limitation, the
transfer, amendment or cancellation of any Letter of Credit) determined in
accordance with Bank's standard fees and charges then in effect for such
activity.


SECTION 1.3.    COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
principal, interest and fees due under each credit subject hereto by debiting
any deposit account of Borrower maintained with Bank for the full amount
thereof. Should there be insufficient funds in any such deposit account to pay
all such sums when due, the full amount of such deficiency shall be immediately
due and payable by Borrower.


SECTION 1.4.    GUARANTIES. The payment and performance of all indebtedness and
other obligations of Borrower to Bank shall be guaranteed jointly and severally
by any current or hereafter


-2-

--------------------------------------------------------------------------------





created or acquired domestic subsidiary of Borrower, as evidenced by and subject
to the terms of guaranties in form and substance satisfactory to Bank.


SECTION 1.5.    COMMITMENT TERMINATION. At any time (i) there is no outstanding
principal balance or unpaid interest under the Line of Credit or the Letter of
Credit subfeature described in Section 1.1(b) hereof, (ii) there are no issued
and outstanding Letter(s) of Credit under the Letter of Credit subfeature or any
outstanding obligations in respect of any Letter of Credit, and (iii) there are
no other payment obligations of Borrower to Bank outstanding hereunder or under
any other Loan Document, then Borrower, upon written notice to Bank, may request
that the Line of Credit be terminated with no prepayment fees.




ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank.


SECTION 2.1.    LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of Delaware, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required, except in those states in which the failure to so qualify or to be so
licensed could not reasonably be expected to have a material adverse effect on
Borrower.


SECTION 2.2.    AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same, as
applicable, enforceable in accordance with their respective terms.


SECTION 2.3.    NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the organizational and governing
documents of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound, except where such violation, contravention, breach
or default would not reasonably be expected to have a material adverse effect on
Borrower.


SECTION 2.4.    LITIGATION. There are no pending, or to Borrower’s knowledge
threatened in writing, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
involving more than One Million Dollars ($1,000,000) individually, or Ten
Million Dollars ($10,000,000) in the aggregate, or which would reasonably be
expected to have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
or in Borrower’s periodic and other reports, proxy statements and other
materials filed with the SEC or distributed to its stockholders (the “SEC
Filings”) prior to the date hereof. As used in this Agreement, “SEC” means the
Securities and Exchange Commission, any entity succeeding to any or all of the
functions of the Securities and Exchange Commission or any national securities
exchange or analogous agency, authority, instrumentality, regulatory body, court
or other entity.


SECTION 2.5.    CORRECTNESS OF FINANCIAL STATEMENT. The annual financial
statements of Borrower dated December 31, 2015, and all interim financial
statements delivered to Bank since said date, true copies of which have been
delivered by Borrower to Bank prior to the date hereof, (a) are complete and
correct in all material respects and present fairly the financial condition of
Borrower, (b) disclose all liabilities of Borrower that are required to be
reflected or reserved against under generally accepted accounting principles,
whether liquidated or unliquidated, fixed or contingent, and (c) have been


-3-

--------------------------------------------------------------------------------





prepared in accordance with generally accepted accounting principles
consistently applied. Other than Permitted Liens, Borrower has not mortgaged,
pledged, granted a security interest in or otherwise encumbered any of its
assets or properties except in favor of Bank or as otherwise permitted by Bank
in writing.


As used herein, the term “Permitted Liens” means (i) liens for taxes or other
governmental or regulatory assessments which are not delinquent, or which are
contested in good faith by the appropriate proceedings, and for which
appropriate reserves are maintained in accordance with generally accepted
accounting principles (“GAAP”); (ii) liens on any property held or acquired by
Borrower securing indebtedness not to exceed the amounts set forth in Section
5.2(c) below incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such property or existing on such property when acquired;
(iii) liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default (as hereinafter defined) (iv) liens and setoff
rights in favor of other financial institutions arising in connection with
Borrower’s deposit accounts held at such institutions, provided the existence of
such accounts does not conflict with the provisions of Section 4.9(c) hereof,
(v) liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, (vi) liens incurred or deposits made in the ordinary course of
business with utility companies, (vii) liens incurred or deposits or pledges
made to secure the performance of bids, tenders, contracts (other than contracts
for the payment of money), public or statutory or regulatory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds, leases,
government contracts, trade contracts, performance and return-of-money bonds and
other similar obligations arising in the ordinary course of business (viii)
materialmen’s, landlord’s, mechanics’, repairmen’s, workmen’s, employees’ or
other like liens arising in the ordinary course of business, (ix) non-exclusive
license of intellectual property granted to third parties in the ordinary course
of business, and licenses of intellectual property that could not result in a
legal transfer of title of the licensed property that may be exclusive in
respects other than territory and that may be exclusive as to territory only as
to discrete geographical areas outside of the United States, (x) liens on
insurance proceeds in favor of insurance companies granted solely as security
for financed premiums, (xi) easements, reservations, rights-of-way, minor
defects or irregularities in title and other similar charges or encumbrances
affecting real property, and (xii) any interest or title of a lessor or
sub-lessor under any lease of real property in the ordinary course of business.
Notwithstanding the foregoing, nothing contained herein shall prevent Borrower
from selling, transferring, abandoning or otherwise disposing of intellectual
property that is, in the reasonable judgment of the management of Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of Borrower.


SECTION 2.6.    INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year,
except as disclosed in SEC reporting.


SECTION 2.7.    NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this Agreement to any other obligation of Borrower.


SECTION 2.8.    PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.


SECTION 2.9.    ERISA. Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a “Plan”); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be


-4-

--------------------------------------------------------------------------------





able to fulfill its benefit obligations as they come due in accordance with the
Plan documents and under generally accepted accounting principles.


SECTION 2.10.    OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, in each case under any
agreements involving monetary liability, which default or defaults result in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any indebtedness in excess of Five Million Dollars ($5,000,000).


SECTION 2.11.    ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank
in writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.


SECTION 2.12.    MARGIN STOCK. Neither Borrower nor any subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
the Line of Credit or any Letter of Credit will be used for purchasing or
carrying margin stock or for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of such Board of
Governors. Following the application of the proceeds of the Line of Credit or
Letter of Credit, not more than twenty-five percent (25%) of the value of the
assets (either of Borrower only or of Borrower and its subsidiaries on a
consolidated basis) will constitute “margin stock.” If requested Bank, Borrower
will furnish to Bank a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1 referred to in Regulation U.


ARTICLE III
CONDITIONS


SECTION 3.1.    CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank's satisfaction of all of the following conditions:


(a)    Approval of Bank Counsel. All legal matters incidental to the extension
of credit by Bank shall be satisfactory to Bank's counsel.


(b)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:


(i)
This Agreement and each promissory note or other instrument or document required
hereby.

(ii)
Corporate Resolutions and Certificate of Incumbency of Borrower.

(iii)
Such other documents as Bank may require under any other Section of this
Agreement.





-5-

--------------------------------------------------------------------------------





(c)    Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower or any
Third Party Obligor hereunder, if any, nor any material decline, as determined
by Bank, in the market value of any collateral required hereunder or a
substantial or material portion of the assets of Borrower or any such Third
Party Obligor, if any.


(d)    Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage, in form, substance, amounts, covering risks and issued by companies
satisfactory to Bank, and where required by Bank, with lender loss payable
endorsements in favor of Bank.


SECTION 3.2.    CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank's satisfaction of each of the following
conditions:


(a)    Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and, except as disclosed to Bank or in the SEC
Filings, on the date of each extension of credit by Bank pursuant hereto, with
the same effect as though such representations and warranties had been made on
and as of each such date, and on each such date, no Event of Default as defined
herein, and no condition, event or act which with the giving of notice or the
passage of time or both would constitute such an Event of Default, shall have
occurred and be continuing or shall exist.


(b)    Documentation. Bank shall have received all additional documents which
may be required in connection with such extension of credit.


(c)    Letter of Credit Documentation. Prior to the issuance of any Letter of
Credit, Bank shall have received a Letter of Credit Agreement and any other
letter of credit documentation required by Bank, in each case completed and duly
executed by Borrower.


(d)    No Material Adverse Change. There shall not exist or have occurred any
event or condition that impairs, or is substantially to impair, the prospect of
payment or performance by Borrower of its obligations under any of the Loan
Documents.


ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations (other than
inchoate indemnity obligations) of Borrower subject hereto, Borrower shall,
unless Bank otherwise consents in writing:


SECTION 4.1.    PUNCTUAL PAYMENTS. Within seven (7) days after such obligations
are due and payable, pay all principal, interest, fees or other liabilities due
under any of the Loan Documents at the times and place and in the manner
specified therein, and immediately upon demand by Bank, the amount by which the
outstanding principal balance of any credit subject hereto at any time exceeds
any limitation on borrowings applicable thereto.


SECTION 4.2.    ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower.


SECTION 4.3.    FINANCIAL STATEMENTS. Provide to Bank all of the following, in
form and detail satisfactory to Bank:


-6-

--------------------------------------------------------------------------------







(a)    not later than one hundred twenty (120) days after and as of the end of
each fiscal year, an audited financial statement of Borrower, prepared by a
certified public accountant acceptable to Bank, to include a balance sheet,
income statement, and statement of cash flow;


(b)    not later than forty-five (45) days after and as of the end of each
fiscal quarter, a financial statement of Borrower, prepared by Borrower, to
include balance sheet, income statement, and statement of cash flow;


(c)    not later than ninety (90) days after the end of each fiscal year, an
annual budget and projection report, prepared by Borrower;


(d)    contemporaneously with each fiscal quarter financial statement of
Borrower required hereby, a certificate of the president or chief financial
officer of Borrower that such financial statement is accurate and that there
exists no Event of Default nor any condition, act or event which with the giving
of notice or the passage of time or both would constitute an Event of Default;


(e)    concurrently with the submission of each request for a Line of Credit
advance or issuance of a Letter of Credit, a certificate of the president or
chief financial officer of Borrower that the financial statements referred to in
Section 4.3(d) are accurate, there exists no Event of Default, and no condition,
event or act which with the giving of notice or the passage of time or both
would constitute such an Event of Default; and


(f)    from time to time, such other information as Bank may reasonably request.


SECTION 4.4.    COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower's continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business, the
noncompliance with or violation of which could reasonably be expected to have a
material adverse effect on Borrower’s business.


SECTION 4.5.    INSURANCE. Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including, but not limited to, fire,
extended coverage, public liability, flood, and workers' compensation, with all
such insurance carried in amounts satisfactory to Bank, and deliver to Bank from
time to time at Bank's request schedules setting forth all insurance then in
effect. Such insurance may be obtained from an insurer or through an insurance
agent of Borrower’s choice, provided that any insurer chosen by Borrower is
acceptable to Bank on such reasonable grounds as may be permitted under
applicable law.


SECTION 4.6.    FACILITIES. Keep all properties useful or necessary to
Borrower's business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.


SECTION 4.7.    TAXES AND OTHER LIABILITIES. Pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision with adequate reserves under GAAP for eventual payment
thereof in the event Borrower is obligated to make such payment.


SECTION 4.8.    LITIGATION. Except as disclosed in the SEC Filings, promptly
give notice in writing to Bank of any litigation pending or threatened in
writing against Borrower involving more than $1,000,000 individually, or
$10,000,000 in the aggregate.


-7-

--------------------------------------------------------------------------------







SECTION 4.9.    FINANCIAL CONDITION. Maintain Borrower's financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein):


(a)    Minimum Liquidity not less than Fifty Million Dollars ($50,000,000.00) at
all times, measured on a consolidated basis at each fiscal quarter end.


As used herein, “Minimum Liquidity” means, as of any date of determination, with
respect to Borrower and its subsidiaries on a consolidated basis, determined in
accordance with GAAP, the sum of unrestricted cash and unrestricted short‑term
and long‑term marketable securities.


(b)    Funded Debt to Adjusted EBITDA not greater than 2.00 to 1.00 as of each
fiscal quarter end, determined on a rolling 4-quarter basis.


(c)    Maintain Borrower’s primary collection and disbursement deposit
account(s) with Bank or any banking affiliate of Bank.


As used herein, “Funded Debt” means, as of any date of determination, with
respect to Borrower and its subsidiaries on a consolidated basis, determined in
accordance with GAAP, the outstanding principal amount of all indebtedness owing
by Borrower and its subsidiaries, whether current or long‑term, including,
without limitation, the obligations under this Agreement and all obligations
evidenced by notes, loan agreements or other similar instruments, bonds,
debentures, reimbursement agreements, bankers’ acceptances, bank guaranties,
capital leases, synthetic leases, surety bonds and similar instruments and the
maximum drawing amount of all standby and commercial letters of credit
outstanding (other than any standby or commercial letters of credit to the
extent that they are cash collateralized). If, at any time, any change in GAAP
would affect the definition of Funded Debt and either Borrower or Bank shall so
request, Bank and Borrower shall negotiate in good faith to amend such ratio or
requirements to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to Bank financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.


As used herein, the term “Adjusted EBITDA” means, for any period, with respect
to Borrower and its subsidiaries, Consolidated Net Income (as defined below),
minus without duplication and to the extent included in determining such
Consolidated Net Income, extraordinary or other non‑recurring non‑cash gains and
interest income plus, without duplication and to the extent excluded in
determining such Consolidated Net Income, (i) extraordinary or other
non-recurring non-cash losses, including any non-cash charges for stock-based
compensation expenses and impairment of intangibles, (ii) consolidated interest
expense, (iii) income taxes, (iv) depreciation and amortization,
(v) amortization of acquired inventory write‑up to fair market value in
accordance with GAAP, and (vi) expenses incurred in connection with certain
one‑time events as may in the future occur, subject to the mutual agreement of
Borrower and Bank, in each case for such period, as determined in accordance
with GAAP.


As used herein, the term “Consolidated Net Income” means, for any specified
period, the net income or loss of Borrower and its subsidiaries determined for
such period on a consolidated basis in accordance with GAAP.


SECTION 4.10.    NOTICE TO BANK. Promptly (but in no event more than five (5)
days after the occurrence of each such event or matter) give written notice to
Bank in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited


-8-

--------------------------------------------------------------------------------





Transaction, each as defined in ERISA, or any funding deficiency with respect to
any Plan; or (d) any termination or cancellation of any insurance policy which
Borrower is required to maintain, or any uninsured or partially uninsured loss
through liability or property damage, or through fire, theft or any other cause
affecting Borrower's property.


ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated, but excluding inchoate indemnity
obligations) of Borrower to Bank under any of the Loan Documents remain
outstanding, and until payment in full of all obligations (other than inchoate
indemnity obligations) of Borrower subject hereto, Borrower shall not without
Bank's prior written consent:


SECTION 5.1.    USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.


SECTION 5.2.    OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Bank under the Loan
Documents, (b) any other liabilities of Borrower existing as of, and disclosed
to Bank prior to, the date hereof, (c) new purchase money debt and other term
debt in amounts not to exceed an aggregate of Twenty Million Dollars
($20,000,000) at any time (provided that, for the avoidance of doubt, this
Section 5.2(c) shall not permit to exist any revolving or working capital debt
other than the liabilities of Borrower Bank under the Loan Documents), (d) the
issuance of unsecured, subordinated convertible debt, provided, however, that
such debt is subordinated in writing on terms reasonably acceptable to Bank and
that Borrower is in pro forma compliance with financial covenants both pre and
post issuance of debt, (e) indebtedness to trade creditors incurred in the
ordinary course of business, (f) indebtedness incurred as a result of endorsing
negotiable instruments received in the ordinary course of business, (g)
indebtedness secured by Permitted Liens, (h) indebtedness between Borrower and
its subsidiaries in the ordinary course of business, and (h) extensions,
refinancings, modifications and restatements of the foregoing provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms.


SECTION 5.3.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Borrower may enter
into mergers or acquisitions with, and make loans or advances to and equity
investments in, and sell, lease or transfer assets to third party entities so
long as Borrower is the surviving entity (as applicable) and Borrower is in pro
forma compliance with financial covenants both before and after each such
merger, consolidation, acquisition, loan, advance, equity investment, sale,
lease or transfer of assets


SECTION 5.4.    GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except (a) any of
the foregoing in favor of Bank and (b) in the ordinary course of Borrower’s
business.


SECTION 5.5.    LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity, except (a) any of the foregoing existing as
of, and disclosed to Bank prior to, the date hereof, (b) any of the foregoing in
accordance with the provisions of Section 5.2 above, (c) additional loans,
advances or investments in or to Borrower’s subsidiaries in the ordinary course
of business, or (d) investments made pursuant to a board-approved investment
policy.


SECTION 5.6.    PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower's assets now
owned or hereafter acquired, except


-9-

--------------------------------------------------------------------------------





any of the foregoing (a) in favor of Bank, (b) which is existing as of, and
disclosed to Bank in writing prior to, the date hereof, or (c) which constitutes
a Permitted Lien.


ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1.    The occurrence of any of the following constitutes an “Event of
Default” under this Agreement:


(a)    Borrower shall fail to pay, within seven (7) days of when due, any
principal, interest, fees or other amounts payable under any of the Loan
Documents (provided that (i) such seven (7) day cure period shall not apply to
payments due upon the maturity of the Line of Credit and (ii) during the
pendency of such cure period, the failure to make or pay any amount specified
under this subclause (a) is not an Event of Default, but Borrower shall not have
the right to request and Bank shall not be obligated to make any credit
extension hereunder during such cure period).


(b)    Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.


(c)    Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 6.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of thirty (30) days from its
occurrence.


(d)    Any default in the payment or performance of any monetary obligation in
excess of Five Million Dollars ($5,000,000), or any defined event of default,
under the terms of any contract, instrument or document (other than any of the
Loan Documents) pursuant to which Borrower, any guarantor hereunder or any
general partner or joint venturer in Borrower if a partnership or joint venture
(with each such guarantor, general partner and/or joint venturer referred to
herein as a “Third Party Obligor”) has incurred any debt for borrowed money in
an amount greater than Five Million Dollars($5,000,000).


(e)    Borrower or any Third Party Obligor shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (“Bankruptcy Code”), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.


(f)    The filing of a notice of judgment lien against Borrower in an amount of
at least $5,000,000 (not covered by independent third-party insurance as to
which liability has been accepted by such insurance carrier) shall remain
unsatisfied for thirty (30) days and is not discharged or stayed (whether
through the posting of a bond or otherwise) within thirty (30) days; or the
recording of any abstract of judgment against Borrower in an amount of at least
$5,000,000 (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) and the same is not,
within thirty (30) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise) in any county in which
Borrower has an interest in real property; or the


-10-

--------------------------------------------------------------------------------





service of a notice of levy and/or of a writ of attachment or execution, or
other like process, against the assets of Borrower and the same is not, within
thirty (30) days after the occurrence thereof, discharged or stayed (whether
through the posting of a bond or otherwise); or the entry of one or more final
judgments, orders, or decrees for the payment of money in an amount,
individually or in the aggregate, of at least Five Million Dollars ($5,000,000)
(not covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower and the
same is/are not, within thirty (30) days after the entry thereof, discharged or
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay; or any involuntary petition
or proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Third Party Obligor.


(g)    The dissolution or liquidation of Borrower or any Third Party Obligor if
a corporation, partnership, joint venture or other type of entity; or Borrower
or any such Third Party Obligor, or any of its directors, stockholders or
members, shall take action seeking to effect the dissolution or liquidation of
Borrower or such Third Party Obligor.


(h)    The occurrence of any Change in Control of Borrower coupled with the
removal or departure of Balu Balakrishnan as Chief Executive Officer of
Borrower.


As used herein, the term “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events: (i) any Exchange Act Person (as hereinafter defined) becomes
the Owner, directly or indirectly, of securities of the Borrower representing
more than fifty percent (50%) of the combined voting power of Borrower’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction. Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur (A) on account of the acquisition of securities of
Borrower directly from Borrower, (B) on account of the acquisition of securities
of Borrower by an investor, any affiliate thereof or any other Exchange Act
Person that acquires Borrower’s securities in a transaction or series of related
transactions the primary purpose of which is to obtain financing for Borrower
through the issuance of equity securities, or (C) solely because the level of
Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by Borrower reducing
the number of shares outstanding, provided that if a Change in Control would
occur (but for the operation of this sentence) as a result of the acquisition of
voting securities by Borrower, and after such share acquisition, the Subject
Person becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur; or (ii) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) Borrower and, immediately after
the consummation of such merger, consolidation or similar transaction, the
stockholders of Borrower immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
corporation, partnership, limited liability company or other entity in such
merger, consolidation or similar transaction or (B) more than fifty percent
(50%) of the combined outstanding voting power of the parent of the surviving
corporation, partnership, limited liability company or other entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their Ownership of the outstanding voting securities of the
Borrower immediately prior to such transaction.


As used herein, the term “Exchange Act Person” means any natural person,
corporation, partnership, limited liability company or other entity, or “group”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934 (the “Exchange Act”)), except that “Exchange Act Person” shall not include
(i) Borrower or any subsidiary of Borrower, (ii) any employee benefit plan of
Borrower or any subsidiary of Borrower or any trustee or other fiduciary holding
securities under an employee benefit plan of Borrower or any subsidiary of
Borrower, (iii) an underwriter temporarily holding securities pursuant to a


-11-

--------------------------------------------------------------------------------





registered public offering of such securities, (iv) a corporation, partnership,
limited liability company or other entity Owned, directly or indirectly, by the
stockholders of Borrower in substantially the same proportions as their
Ownership of stock of Borrower; or (v) any natural person, corporation,
partnership, limited liability company or other entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of the date
hereof, is the Owner, directly or indirectly, of securities of Borrower
representing more than fifty percent (50%) of the combined voting power of
Borrower’s then outstanding securities.


A person or corporation, partnership, limited liability company or other entity
shall be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have
acquired “Ownership” of securities if such person or corporation, partnership,
limited liability company, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares voting
power, which includes the power to vote or to direct the voting, with respect to
such securities.


SECTION 6.2.    REMEDIES. Upon the occurrence of any Event of Default: (a) all
principal, unpaid interest outstanding and other indebtedness of Borrower under
each of the Loan Documents, any term thereof to the contrary notwithstanding,
shall at Bank's option and without notice (except as expressly provided in any
mortgage or deed of trust pursuant to which Borrower has provided Bank a lien on
any real property collateral) become immediately due and payable without
presentment, demand, protest or any notices of any kind, including without
limitation, notice of nonperformance, notice of protest, notice of dishonor,
notice of intention to accelerate or notice of acceleration, all of which are
hereby expressly waived by Borrower; (b) the obligation, if any, of Bank to
extend any further credit under any of the Loan Documents shall immediately
cease and terminate; and (c) Bank shall have all rights, powers and remedies
available under each of the Loan Documents, or accorded by law, including
without limitation the right to resort to any or all security for any credit
subject hereto and to exercise any or all of the rights of a beneficiary or
secured party pursuant to applicable law. All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.    NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.


SECTION 7.2.    NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


 
BORROWER:
POWER INTEGRATIONS, INC.
 
 
5245 Hellyer Avenue
 
 
San Jose, California 95138
 
 
Attention: Director of Finance







-12-

--------------------------------------------------------------------------------





 
BANK:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
121 S. Market Street, 3rd Floor
 
 
San Jose, California 95113
 
 
Attention: Stephen Cordani





or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.


SECTION 7.3.    COSTS, EXPENSES AND ATTORNEYS' FEES. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including, to the extent permitted by applicable law,
reasonable attorneys' fees (to include outside counsel fees and all allocated
costs of Bank's in-house counsel to the extent permissible), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank's continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank's rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, whether or not
suit is brought, and (c) the prosecution or defense of any action in any way
related to any of the Loan Documents, including, without limitation, any action
for declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity. Notwithstanding
anything in this Agreement to the contrary, reasonable attorneys' fees shall not
exceed the amount permitted by law. Whenever in this Agreement and the other
Loan Documents Borrower is obligated to pay for the attorneys' fees of Bank, or
the phrase “reasonable attorneys' fees” or a similar phrase is used, it shall be
Borrower's obligation to pay the attorneys' fees actually incurred or allocated,
at standard hourly rates, without regard to any statutory interpretation, which
shall not apply, Borrower hereby waiving the application of any such statute.
Notwithstanding anything to the contrary contained herein, if any party hereto
institutes any arbitration or judicial or administrative action or proceeding to
enforce any provisions of this Agreement, or alleging any breach of any
provision hereof or seeking damages or any remedy, the losing party or parties
shall pay to the prevailing party or parties all costs and expenses, including,
but not limited to, reasonable attorneys’ fees, expended or incurred by the
prevailing party or parties in connection therewith, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including, but not limited to, any of the foregoing incurred in connection with
any bankruptcy proceeding (including without limitation, any adversary
proceeding, contested matter or motion brought by Bank or any other person)
relating to Borrower or any other person or entity.


SECTION 7.4.    SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank's rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower or its
business, any guarantor hereunder or the business of such guarantor, if any, or
any collateral required hereunder.


SECTION 7.5.    ENTIRE AGREEMENT; AMENDMENT. To the full extent permitted by
law, this Agreement and the other Loan Documents constitute the entire agreement
between Borrower and Bank with respect to each credit subject hereto and
supersede all prior negotiations, communications,


-13-

--------------------------------------------------------------------------------





discussions and correspondence concerning the subject matter hereof. This
Agreement may be amended or modified only in writing signed by each party
hereto.


SECTION 7.6.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.


SECTION 7.7.    TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


SECTION 7.8.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


SECTION 7.9.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 7.10.    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of California (such State, Commonwealth or
District is referred to herein as the “State”), but giving effect to federal
laws applicable to national banks, without reference to the conflicts of law or
choice of law principles thereof.


SECTION 7.11.    BUSINESS PURPOSE. Borrower represents and warrants that each
credit subject hereto is made for (a) a business, commercial, investment,
agricultural or other similar purpose, (b) the purpose of acquiring or carrying
on a business, professional or commercial activity, or (c) the purpose of
acquiring any real or personal property as an investment and not primarily for a
personal, family or household use.


SECTION 7.12.    ARBITRATION.


(a)    Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.


(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in the State selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as


-14-

--------------------------------------------------------------------------------





applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.


(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State or a neutral retired judge of the state or
federal judiciary of the State, in either case with a minimum of ten years’
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of the State and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the corresponding rules of civil practice and procedure
applicable in the State or other applicable law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.


(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.


(f)    Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g)    Payment of Arbitration Costs and Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.




-15-

--------------------------------------------------------------------------------





(h)    Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.


(i)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(j)    Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.


[Signatures Follow on Next Page.]












































-16-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed as of the day and year first written
above.




 
 
 
WELLS FARGO BANK,
POWER INTEGRATIONS, INC.
 
NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ Balu Balakrishnan
 
By:
/s/ Stephen Cordani
Name:
Balu Balakrishnan
 
Name:
Stephen Cordani
Title:
Chief Executive Officer
 
Title:
Senior Vice President









-17-

--------------------------------------------------------------------------------






REVOLVING LINE OF CREDIT NOTE


$75,000,000.00
July 27, 2016



FOR VALUE RECEIVED, the undersigned POWER INTEGRATIONS, INC., a Delaware
corporation ("Borrower"), promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Bank") at its office at 121 S. Market Street, 3rd Floor,
San Jose, California 95113, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Seventy-Five Million Dollars
($75,000,000), or so much thereof as may be advanced and be outstanding pursuant
to the terms of the Credit Agreement, as defined herein, with interest thereon,
to be computed on each advance from the date of its disbursement as set forth
herein.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)    "LIBOR" means the rate of interest per annum determined by Bank based on
the rate for United States dollar deposits for delivery on the first day of each
LIBOR Period for a period approximately equal to such LIBOR Period as published
by the ICE Benchmark Administration Limited, a United Kingdom company, at
approximately 11:00 a.m., London time, two London Business Days prior to the
first day of such LIBOR Period (or if not so published, then as determined by
Bank from another recognized source or interbank quotation); provided, however,
that if LIBOR determined as provided above would be less than zero percent
(0.0%), then LIBOR shall be deemed to be zero percent (0.0%).


(b)    "LIBOR Period" means a period commencing on a New York Business Day and
continuing for one, three or six months, as designated by Borrower, during which
all or a portion of the outstanding principal balance of this Note bears
interest determined in relation to LIBOR; provided however, that (i) no LIBOR
Period may be selected for a principal amount less than One Million Dollars
($1,000,000), (ii) if the day after the end of any LIBOR Period is not a New
York Business Day (so that a new LIBOR Period could not be selected by Borrower
to start on such day), then such LIBOR Period shall continue up to, but shall
not include, the next New York Business Day after the end of such LIBOR Period,
unless the result of such extension would be to cause any immediately following
LIBOR Period to begin in the next calendar month in which event the LIBOR Period
shall continue up to, but shall not include, the New York Business Day
immediately preceding the last day of such LIBOR Period, and (iii) no LIBOR
Period shall extend beyond the scheduled maturity date hereof.


(c)    "London Business Day" means any day that is a day for trading by and
between banks in dollar deposits in the London interbank market.


(d)    "New York Business Day" means any day except a Saturday, Sunday or any
other day on which commercial banks in New York are authorized or required by
law to close.


(e)    "Prime Rate" means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank's base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.
If the rate of interest announced by Bank as its Prime Rate at any time is less
than zero percent (0.0%), then for purposes of this Note the Prime Rate shall be
deemed to be zero percent (0.0%).


(f)    "State Business Day" means any day except a Saturday, Sunday or any other
day on which commercial banks in the jurisdiction described in “Governing Law”
herein are authorized or required by law to close.


INTEREST:


(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) either
(i) at a fluctuating rate per equal to the Prime Rate in effect from time to
time, or (ii) at a fixed rate per annum determined by Bank to be one and
one-half percent (1.50%) above LIBOR


-1-

--------------------------------------------------------------------------------





in effect on the first day of the applicable LIBOR Period. When interest is
determined in relation to the Prime Rate, each change in the rate of interest
hereunder shall become effective on the date each Prime Rate change is announced
within Bank. With respect to each LIBOR selection option selected hereunder,
Bank is hereby authorized to note the date, principal amount, interest rate and
LIBOR Period applicable thereto and any payments made thereon on Bank's books
and records (either manually or by electronic entry) and/or on any schedule
attached to this Note, which notations shall be prima facie evidence of the
accuracy of the information noted.


(b)     Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR, it may be continued by Borrower at the end of
the LIBOR Period applicable thereto so that all or a portion thereof bears
interest determined in relation to the Prime Rate or to LIBOR for a new LIBOR
Period designated by Borrower, (ii) at any time any portion of this Note bears
interest determined in relation to the Prime Rate, Borrower may convert all or a
portion thereof so that it bears interest determined in relation to LIBOR for a
LIBOR Period designated by Borrower, and (iii) at the time this Note is
disbursed, Borrower may choose to have all or a portion thereof bear interest
determined in relation to the Prime Rate or to LIBOR for a LIBOR Period
designated by Borrower.


To select a LIBOR interest rate option hereunder, Borrower shall give Bank
notice thereof that is received by Bank prior to 11:00 a.m. in the jurisdiction
described in “Governing Law” herein on a State Business Day at least two State
Business Days prior to the first day of the LIBOR Period, or at a later time
during such State Business Day if Bank, at its sole discretion, accepts
Borrower’s notice and quotes a fixed rate to Borrower. Such notice shall
specify: (A) the interest rate option selected by Borrower, (B) the principal
amount subject thereto, and (C) for each LIBOR selection, the length of the
applicable LIBOR Period. If Bank has not received such notice in accordance with
the foregoing before this Note is disbursed or before the end of any LIBOR
Period, Borrower shall be deemed to have made a Prime Rate interest selection
for such advance or the principal amount to which such LIBOR Period applied. Any
such notice may be given by telephone (or such other electronic method as Bank
may permit) so long as it is given in accordance with the foregoing and, with
respect to each LIBOR selection, if requested by Bank, Borrower provides to Bank
written confirmation thereof not later than three State Business Days after such
notice is given. Borrower shall reimburse Bank immediately upon demand for any
loss or expense (including any loss or expense incurred by reason of the
liquidation or redeployment of funds obtained to fund or maintain a LIBOR
borrowing) incurred by Bank as a result of the failure of Borrower to accept or
complete a LIBOR borrowing hereunder after making a request therefor. Any
reasonable determination of such amounts by Bank shall be conclusive and binding
upon Borrower. Should more than one person or entity sign this Note as a
Borrower, any notice required above may be given by any one Borrower acting
alone, which notice shall be binding on all other Borrowers.


(c)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.


(d)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or upon the occurrence and during the continuance of
an Event of Default, then at the option of Bank, in its sole and absolute
discretion, the outstanding principal balance of this Note shall bear interest
at an increased rate per annum (computed on the basis of a 360-day year, actual
days elapsed) equal to four percent (4%) above the rate of interest from time to
time applicable to this Note.




-2-

--------------------------------------------------------------------------------





BORROWING AND REPAYMENT:


(a)    Borrowing and Repayment of Principal. Borrower may from time to time
during the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above.
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder. The outstanding principal balance of this Note
shall be due and payable in full on July 26, 2019.


(b)    Payment of Interest. Interest accrued on this Note shall be payable on
the first day of each month, commencing September 1, 2016.


(c)    Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the written request (which written
request may be made by e-mail) of (i) Balu Balakrishnan, Sandeep Nayyar, Eric
Verity or Jeff Padilla, any one acting alone, who are authorized to request
advances and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by Borrower.


(d)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest LIBOR Period first.


PREPAYMENT:


(a)    Prime Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Prime Rate at any time, in
any amount and without penalty.


(b)    LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of One Hundred Thousand Dollars ($100,000) or a whole multiple of One
Hundred Thousand Dollars ($100,000) in excess thereof; provided however, that if
the outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such LIBOR Period matures,
calculated as follows for each such month:


(i)    Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the LIBOR Period applicable thereto.


(ii)    Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.


(iii)    If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.




-3-

--------------------------------------------------------------------------------





Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum four percent (4.0%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).


(c)    Application of Prepayments. If principal under this Note is payable in
more than one installment, then any prepayments of principal shall be applied to
the most remote principal installment or installments then unpaid.


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of July 27, 2016, as
amended from time to time (the "Credit Agreement"). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an "Event of Default" under
this Note.


MISCELLANEOUS:


(a)    Remedies. Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, if any, or upon the
occurrence of any Event of Default, the holder of this Note, at the holder's
option, may declare all sums of principal and interest outstanding hereunder to
be immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by Borrower, and the obligation, if any, of the holder to
extend any further credit hereunder shall immediately cease and terminate.
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of the holder's
in-house counsel), expended or incurred by the holder in connection with the
enforcement of the holder's rights and/or the collection of any amounts which
become due to the holder under this Note whether or not suit is brought, and the
prosecution or defense of any action in any way related to this Note, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Borrower or
any other person or entity.


(b)    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(c)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the state of California, but giving effect to federal laws
applicable to national banks, without reference to the conflicts of law or
choice of law principles thereof.


[Signature Follows on Next Page.]




-4-

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


 
 
POWER INTEGRATIONS, INC.
 
 
By:
/s/ Balu Balakrishnan
Name:
Balu Balakrishnan
Title:
Chief Executive Officer





-5-